DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. Applicant argues, on page 10 last paragraph,  that Huang-Fu indicates that the UE selects a target cell specified by the network based on the handover command, and concludes that Huang-Fu fails to teach that the UE selects a target cell that supports IMS VoPS based on the state in which an access to the NG system is barred detected by the UE. The examiner respectfully disagrees. Upon receiving the handover command, the UE detects that connection to the first system is denied and consequently the UE selects a cell in the second system. Therefore, receiving handover command results in the UE selecting a target cell based on the state detected by the .
Applicant argues, on page 11 first paragraph, that Gupta fails to supply that which Huang-Fu lacks. This argument is moot since Gupta is not used in the new ground of rejection.
Applicant argues, on page 12 second paragraph,  that a user device autonomously selects a second cell. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a user device autonomously selects a second cell) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 12 second paragraph,  that a user device autonomously selects a second cell . . .without receiving an instruction from the first system. In response to applicant's argument that the references fail to show certain selects a second cell . . .without receiving an instruction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 12 last paragraph,  that claim 5 is patentable for reciting similar features to claim 1. The examiner respectfully disagrees. Since claim 1 is maintained rejected for the reasons explained above. 
Applicant argues, on page 12 last paragraph,  that claim 3 is patentable by virtue of its dependency. The examiner respectfully disagrees. Since claim 1 is rejected using new ground of rejection, claim 3 is maintained rejected.
Applicant argues, on page 13 third paragraph,  that MediaTek is silent with respect to  a UE selecting a second cell formed by a second radio access network of a second system being a different type of radio access network from the serving cell by pointing to 4a of page 7. The examiner respectfully disagrees. MediaTek 4b discloses a NGRAN to E-UTRAN redirection, thus teaching a second radio access network of a second system being a different type of radio access network from the serving cell.
Applicant argues, on page 14 second paragraph,  that  claim 2 is patentable by virtue of its dependency. The examiner respectfully disagrees. Since claim 1 is rejected using new ground of rejection, claim 2 is maintained rejected.
Applicant argues, on page 14 third paragraph,  that claim 4 is patentable by virtue of its dependency. The examiner respectfully disagrees. Since claim 1 is rejected using new ground of rejection, claim 4 is maintained rejected.
Applicant argues, on page 14 third paragraph,  that claims 6-9 are patentable by virtue of its dependency from claim 5. The examiner respectfully disagrees. Since claim 5 is rejected using new ground of rejection, claims 6-9 are maintained rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
3.	Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu (US 20180132141 A1) in view of Jung et al. (US 20150079938 A1).

Regarding claim 1, Huang-Fu et al. teach a user device comprising: 
a receiver that detects a state (Huang-Fu [0032] The 5GC 403 indicates IMS voice over PS session supported in one of the following cases:... 2)the network is not able to provide a successful IMS voice over PS session over NG RAN 402 connected to 5GC 403)in a first cell of a first system that supports IP multimedia subsystem-type communication service (Huang-Fu [0033] UE 501 is initially in CN connected mode, and is already IMS registered), the first cell being formed by a first radio access network in the first system (Huang-Fu [0008] a Next Generation (NG) serving cell connected to a 5G core network); 
The UE receives a handover command when IMS voice over PS session is not supported over the NG service cell with a predefined Quality of Service (QoS) requirement, and the UE handover from the NG serving cell to a target cell that supports IMS VoPS, Huang-Fu [0034] E-UTRAN 506 can be selected as the target cell for handover, Huang-Fu [00336] UE 601 moves to the target cell, e.g., E-UTRAN 606 that is connected to EPC 607, Huang-Fu [0039] the UE performs IMS voice call setup through the IMS server in the target cell. Note. Upon receiving the handover command the UE detects that access to the first system is barred and consequently the UE selects a target cell in the second system for establishing a connection), the second cell being formed by a second radio access network in the second system (Huang-Fu [00336] UE 601 moves to the target cell, e.g., E-UTRAN 606 that is connected to EPC 607), and the second radio access network being a different type of radio access network from the first radio access network(Note: E-UTRAN RAT is different from NG RAT); and 
a transmitter that transmits a connection request signal for the IP multimedia subsystem-type communication service to the target cell for connection (Huang-Fu [0039] the UE performs IMS voice call setup through the IMS server in the target cell).
Huang-Fu et al. do not teach

In a similar endeavor, Jung et al. teach
The UE detects a state in the first cell of the first system and selects a target cell in the second system, wherein the state comprises a scenario where access to the first  system is barred (Jung [0200]-[2001]  when a UE obtains EAB information in a cell of a particular RAT and subsequently moves to a cell of a different RAT... when the UE selects a new cell of a different RAT as a target cell, the AS layer of the UE may signal to the NAS layer that existing access barring due to EAB has been basically released).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Huang-Fu et al. by incorporating Jung et al. cell barring detection by the UE and selecting a second cell by the UE to arrive at the invention.
The motivation of doing so would have reduced congestion in the first system. 

Regarding claim 3, the combination of Huang-Fu et al. and Jung et al. teaches the user device according to claim 1, wherein the receiver receives from the first system, information that indicates whether fallback to the second system that' supports the IP multimedia subsystem-type communication service (Huang-Fu [0034] E-UTRAN 506 can be selected as the target cell for handover) or a third system that supports a circuit switching-type communication service is allowed.

Regarding claim 5, Huang-Fu et al. teach a user device comprising: 
a receiver that detects information (Huang-Fu [0032] The 5GC 403 indicates IMS voice over PS session supported in one of the following cases:... 2)the network is not able to provide a successful IMS voice over PS session over NG RAN 402 connected to 5GC 403) in a first cell of a first system that supports IP multimedia subsystem-type communication service (Huang-Fu [0033] UE 501 is initially in CN connected mode, and is already IMS registered) ), the first cell being formed by a first radio access network in the first system (Huang-Fu [0008] a Next Generation (NG) serving cell connected to a 5G core network); 
a processor that selects, based on the  information detected by the receiver, a second cell of a second system that supports the IP multimedia subsystem-type communication service as a target cell for connection (Huang-Fu [0009] The UE receives a handover command when IMS voice over PS session is not supported over the NG service cell with a predefined Quality of Service (QoS) requirement, and the UE handover from the NG serving cell to a target cell that supports IMS VoPS, Huang-Fu [0034] E-UTRAN 506 can be selected as the target cell for handover, Huang-Fu [00336] UE 601 moves to the target cell, e.g., E-UTRAN 606 that is connected to EPC 607, Huang-Fu [0039] the UE performs IMS voice call setup through the IMS server in the target cell. Note. Upon receiving the handover command the UE detects that access to the first system is barred and consequently the UE selects a target cell in the second system for establishing a connection), the second cell being formed by a second radio access network in the second system (Huang-Fu [00336] UE 601 moves to the target cell, e.g., E-UTRAN 606 that is connected to EPC 607), and the second radio access network being a different type of radio access network from the first radio access network (Note: E-UTRAN RAT is different from NG RAT); and
a transmitter that transmits a connection request signal for the IP multimedia subsystem-type communication service to the target cell for connection (Huang-Fu [0039] the UE performs IMS voice call setup through the IMS server in the target cell).
Huang-Fu et al. do not teach
wherein the information comprises access restriction information notifying that access to the first system is barred.
In a similar endeavor, Jung et al. teach
The UE detects a state in the first cell of the first system and selects a target cell in the second system, wherein the information comprises access restriction information notifying that access to the first system is barred (Jung [0200]-[2001]  when a UE obtains EAB information in a cell of a particular RAT and subsequently moves to a cell of a different RAT... when the UE selects a new cell of a different RAT as a target cell, the AS layer of the UE may signal to the NAS layer that existing access barring due to EAB has been basically released).

The motivation of doing so would have reduced congestion in the first system. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu, in view of Jung et al., and in further view of MediaTek Inc. (RAT/EPS Fallback for IMS Multimedia calls, 3GPP SA WG2 Meeting #118, 14 – 18 November 2016, Reno, Nevada, USA).

Regarding claim 2, the combination of Huang-Fu et al. and Jung et al. teaches. The user device according to claim 1, but does not teach
wherein, even when a third system that supports a circuit switching-type communication service is available to the user device, the processor avoids selecting a third cell of the third system as a target cell for connection.
In a similar endeavor, MediaTek Inc. teaches
wherein, even when a third system that supports a circuit switching-type communication service is available to the user device, the processor avoids selecting a third cell of the third system as a target cell for connection (MediaTek Table 3.1 NOTE 2 There is no CS fallback to GSM/UMTS as per SA1 consolidated potential requirements., MediaTek section 4 proposal 3 The NextGen 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Huang-Fu et al. and Jung et al. by incorporating MediaTek network selection to arrive at the invention.
 The motivation of doing so would have provided IMS service.

Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu, in view of Jung et al., and in further view of FUJISHIRO et al. (US 20180035342 A1).

Regarding claim 4, the combination of Huang-Fu et al. and Jung et al. teaches the user device according to claim 1, but do not teach
wherein the processor selects, as the target cell for connection, the second cell of the second system that uses a different frequency than a frequency used by the first cell, or the second cell of the second system formed near the first cell.
In a similar endeavor, FUJISHIRO et al. teach
wherein the processor selects, as the target cell for connection, the second cell of the second system that uses a different frequency than a frequency used by the first cell (FUJISHIRO [0033] select a target cell to be used as a serving cell from among a plurality of cells operated at different , FUJISHIRO [0070] each cell is operated at respectively different frequencies)or the second cell of the second system formed near the first cell (FUJISHIRO [0071] the UE 100 measures, if start conditions are satisfied, the quality of the neighboring cell adjacent to the current serving cell, and selects, from the cells that satisfies selection conditions, the target cell used as the serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified , the combination of Huang-Fu et al. and Jung et al. by incorporating FUJISHIRO et al. target cell with a different frequency to arrive at the invention .
The motivation of doing so would have avoided interference between the cells.


Regarding claim 6, , the combination of Huang-Fu et al. and Jung et al. teaches the user device according to claim 5, but do not teach
wherein the processor selects, as the target cell for connection, the second cell of the second system that uses a different frequency than a frequency used by the first cell, or the second cell of the second system formed near the first cell.
In a similar endeavor, FUJISHIRO et al. teach
wherein the processor selects, as the target cell for connection, the second cell of the second system that uses a different frequency than a frequency used by the first cell (FUJISHIRO [0033] select a target cell to be used as a serving , FUJISHIRO [0070] each cell is operated at respectively different frequencies), or the second cell of the second system formed near the first cell (FUJISHIRO [0071] the UE 100 measures, if start conditions are satisfied, the quality of the neighboring cell adjacent to the current serving cell, and selects, from the cells that satisfies selection conditions, the target cell used as the serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Huang-Fu et al. and Jung et al. by incorporating FUJISHIRO et al. target cell with a different frequency to arrive at the invention.
The motivation of doing so would have avoided interference between the cells.

Regarding claim 7, , the combination of Huang-Fu et al. and Jung et al. teaches the user device according to claim 5, but does not teach
wherein the message is at least one of broadcast information and a paging signal notified from the first system.
In a similar endeavor, FUJISHIRO et al. teach
wherein the message is at least one of broadcast information and a paging signal notified from the first system (FUJISHIRO [0034] broadcasts the paging signal including a reselection request signal for requesting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Huang-Fu et al. and Jung et al. by incorporating FUJISHIRO et al. paging signal to arrive at the invention.
 The motivation of doing so would have identified the target cell for reselection.

Regarding claim 8, the combination of Huang-Fu et al. and Jung et al. teaches. The user device according to claim 5, but do not teach
wherein frequency information that includes information on frequency that is used in the second cell of the second system, or cell information that includes information of the second cell of the second system, is included in broadcast information broadcasted from the first system, and 
the processor selects the second cell based on the frequency information or the cell information.
In a similar endeavor, FUJISHIRO et al. teach
wherein frequency information that includes information on frequency that is used in the second cell of the second system, or cell information that includes information of the second cell of the second system, is included in broadcast information broadcasted from the first system  (FUJISHIRO [0070] The correspondence relationship between the frequency and the priority is included in system information (SIB; System Information Block) broadcast from the  , FUJISHIRO [0092] the reselection of the target cell, based on the reselection parameter broadcast from the current serving cell) , and 
the processor selects the second cell (FUJISHIRO [0103] the UE 100 performs, in response to the reception of the reselection request signal, reselection of the target cell) based on the frequency information (FUJISHIRO [0073] A frequency having a higher priority than the priority of the frequency of the current serving cell [0074]   the UE 100 always measures the quality of the frequency having high priority) or the cell information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Huang-Fu et al. and Jung et al. by incorporating FUJISHIRO broadcasting frequency priority to arrive at the invention.
The motivation of doing so would have selected the cell with higher frequency priority for better system performance. 

Regarding claim 9, , the combination of Huang-Fu et al. and Jung et al. teaches the user device according to claim 5, but do not teach
wherein frequency information that includes information on frequency that is used in the second cell of the second system, or cell information that includes information of the second cell of the second system, is included in a paging signal broadcasted from the first system, and 

In a similar endeavor, FUJISHIRO et al. teach
wherein frequency information that includes information on frequency that is used in the second cell of the second system, or cell information that includes information of the second cell of the second system, is included in a paging signal broadcasted from the first system (FUJISHIRO [0034] broadcasts the paging signal including a reselection request signal for requesting reselection of a target cell to be used as a serving cell from among a plurality of cells operated at different frequencies), and 
the processor selects the second cell (FUJISHIRO [0103] the UE 100 performs, in response to the reception of the reselection request signal, reselection of the target cell) based on the frequency information or the cell information (FUJISHIRO [0034] broadcasts the paging signal including a reselection request signal for requesting reselection of a target cell to be used as a serving cell from among a plurality of cells operated at different frequencies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Huang-Fu et al. and Jung et al. by incorporating FUJISHIRO paging to arrive at the invention.
The motivation of doing so would have identified the target cell for reselection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644